Campbell, .0. J.
Plaintiff sued defendant for libel. The superior court of Detroit held the article sued on to be of such a nature that its publication was not actionable under the circumstances and occasion.
There is some question whether the remedy in this Court has not been cut off by delay in bringing the case into shape for review ; but as counsel have desired us to disregard this difficulty, and it is not so apparent on the record as necessarily to oust our jurisdiction, we shall dispose of the case on the issues.
The publication appears to have come about in this way. Plaintiff had been employed for a year, under an annual appointment, to give lessons in the art of drawing to teachers in the public schools of Detroit, to enable them to teach their own pupils. At the end of the year the defendant, who is superintendent of schools, did not recommend her for reappointment. Some controversy appears to have arisen in the board of education which became public, and the defendant’s course was sustained.
*179Thereupon, a reporter of the Detroit Post and Tribwne called upon Gen. Trowbridge, who was understood to be a friend of plaintiff, and by the process familiarly known as •“ interviewing,” obtained what purported, as published, to be a full account of the supposed difficulties which led to defendant’s action. In this article Gen. Trowbridge, who was a member of the board of education, was represented as stating, in a narrative form, that the difficulty was in the disposition of one man, the defendant, to control, not only the teachers, but the board of education itself, and that the teachers were in abject fear of him, and dare not be seen talking with a member of the board. After some other statements, the narrative proceeded to state that defendant was opposed to plaintiff, and it seemed to be a question which of the two should go; that the trouble originated in •a very trivial way; that Miss O’Connor having been employed, the teachers did not at first take kindly to the idea of having the additional duty of teaching drawing, and Gen. Trowbridge and Prof. Hailmann, another member of the board, both being new members, called a meeting of teachers, where he introduced plaintiff with a few remarks, and she also made a few remarks, expressing a hope that their relations would be pleasant;. It was then stated that Gen. Trowbridge soon heard that defendant had said that he and Prof. Hailmann had better get a brass band to play every time a new teacher was employed, and that defendant had since been hostile to plaintiff. It then accused him of making contradictory statements abont his opposition to her; and intimated that if the matter of defendant’s own reappointment had come up in the board, the narrator would have made to them the same statement, and, while possibly not ■opposing his confirmation, would have asked time to have him explain.
On the same day when the Post cmd Tribune published this account, a reporter of that paper visited defendant, and drew from him the statement which is complained of as libelous, and which refers at length to Gen. Trowbridge’s narrative, and gives defendant’s answers and explanations. *180This article was shown to defendant, and allowed by him to-be published as it was printed. No question was therefore made as to his responsibility if libelous. The declaration counts only upon certain parts of the article containing defendant’s objections to, and strictures upon plaintiff, drawn out by questions put to him by the reporter. These are claimed to have been actionable.
The matters complained of may be summarized as follows. Defendant freely admitted that she was industrious and diligent in discharging her duties, but his sincere belief, in which he thought his opinion indorsed by the most intelligent teachers, was that she had practically misapprehended the plan of the board, which was to give the teachers a thorough course in drawing; that her instruction had been rather as to details than principles, and while they had acquired a considerable degree of' skill of hand and accuracy of 'eye that would be useful in their work, she had failed to give them what, as teachers, they most needed, namely, the power to see the relations of the parts to the whole, the line of thought which drawing includes, and the sequence of the topic which they had studied; that her work was fragmentary and disjointed, and on the whole she was not a successful teacher of drawing; that he had seen also many evidences of an infirmity of temper, and vacillating disposition, unfitting her for large usefulness as an educator. In answer to further questions as to illustrations of these matters, he said he had found her ix-ascible, petulant, and cont-radictoi’y; and he then referred to an interview in which, in a peremptory way, she asked for a papex1, and before he could hand it to her seized it in an angry and violent íxxannex-. On this occasion, in view of the many misunderstandings which their conversations had resulted in, he declined to discuss any matter of importance, except in the presence of witnesses, and had adhered to it, and that in view of these misundex1standings, he deemed it unsafe to communicate with her without such px-ecantions as were before referred to.
It was not disputed that if these remarks had stood alone, and had been published without occasion, they might have *181appeared to come within the scope of the law which treats as libels such publications as are designed and tend to expose the persons described, to hatred, contempt, or ridicule. This, however, could only be where from a fair reading, and from the absence of any reason for publishing them at all, an evil •design, or an inference of want of cafe for ill consequences, might naturally be assumed. Private persons cannot be lawfully made the subject of ill-natured remarks in the public press, where they have done nothing to expose themselves to public censure; and where such things are published as have an injurious tendency, the persons giving them publicity must find some justification, or be responsible for the mischief.
But we agree with the judge who tried the cause, that this article was not libelous as against plaintiff, and that when naturally and fairly construed it was privileged by the occasion.
Falsehood in fact, which is derogatory, is not privileged in such an article. But there is nothing in it which contains any charge of wrong or misconduct. The only thing which counsel suggested as having such a bearing, was the reference to misunderstandings and to contradictory habits. .But, as was properly held below, the article will not bear the construction that any insinuation of want of veracity was conveyed. The whole contest shows that complaint was confined to a want of harmony, and a difficulty of getting at a common understanding, which is of every day occurrence between people who are prejudiced against each other, or who are jealous of their personal independence. In our opinion, all that is set out in the declaration amounts to nothing more than criticism, most of which is purely professional, and none of which is intrinsically offensive beyond what may result from a failure to accord with defendant’s views of plaintiff’s disposition and methods of teaching.
The article, in order to try its libelous quality, must all be read together. Parts of it cannot be severed from the rest, «o as to give them a meaning which the whole would not justify; and the spirit of the whole article must be deter*182mined largely from the occasion which led to it. Yery little-of it was confined to the plaintiff.
It appears, then, that the article was not prepared as a volunteer publication without provocation or occasion, but was drawn out by the inquiries of another person, and in view of a previous publication made the same day, purporting to emanate from a prominent member of the board of education, and holding defendant up to public censure for misconduct and unfitness for an important public office at the head of the city school system. Plaintiff’s name had been used in this article, which made very serious charges against defendant of injustice to her and of tyranny to others. The article was directly calculated to injure defendant’s standing as a school officer, as well as in other respects. It was well adapted to create distrust and prejudice-in regard to the school, work, which depended on defendant’s qualifications as superintendent.
Defendant was called upon by the respectability of its source, and the seriousness of the animadversions upon him, to vindicate himself and explain his conduct, and this controversy concerned, not only himself, but the public interests.. It was in no sense a mere discussion of plaintiff’s merits ; it was defendant’s conduct which was involved. lie had a right, therefore, to come before the public and meet the attack upon him, and he could not be made responsible for libel in doing so, unless he made serious false charges of fact, or wanton and irrelevant assaults on plaintiff’s character. As already suggested, there are no charges made of wrongdoing whatever. Neither were there any such comments as exceeded the bounds of legitimate criticism, which, as pointed out in Bronson v. Bruce, 59 Mich., 467 may sometimes be harsh and unjust, but is not unlawful, if called out by the occasion which justifies printing it.
Defendant could not have met the attack made upon him without speaking of plaintiff, and of his relations with her, and her conduct as a teacher. In doing this he expressed himself not unkindly as to her artistic merits and her skill as an artist. The criticisms made upon her as a teacher related *183to her overdevotion to details at what he deemed to be the expense of certain generalizing ideas and methods, which he considered material in her field of instruction ; and he also referred to an impatience of temper and vacillating disposition, which seemed to him to interfere with extended usefulness.
There was nothing in this latter criticism which might not be, and is not frequently, said of persons of both sexes by their friends and admirers. No one is ever disgraced or despised for any such estimate ; and while all such estimates depend almost entirely on the supposed knowledge of character and lack of prejudice of the person who makes them, no one ever thinks of regarding them as serious wrongs, unless made with malice and without occasion for speaking. The occasion, and an apparent necessity, existed here to refer to plaintiff, and the criticism, whether just or unjust, was privileged by it.
The criticism of plaintiff’s teaching methods was not only on its face the expression of an opinion, but it furnished some means of determining among artists and teachers the measure of its own sufficiency. It vindicated plaintiff as an artist, and to a large extent asateachei', and it found fault with her teaclxixxg on grounds upon which artists always have been and always will be divided. The large class of critics who admire pi'ecision ánd minuteness of detail would dei’ive no pi’ejudice fi’om censures which, in their eyes, would be pi'aises; and no one, whatever might be his prefei’ences for what might be deexned broader treatment, could fail to' see that accuracy is no small merit. If such criticisms are libelous, there would, be very little room for criticism at all; and while it may be possible to do much wrong in uncalled for and malicious strictures, published withoixt cause or reason, and while they may, under some circumstances, be actionable, they can never be so when 'made upon sufficient occasion, and published when publication is pertinent to that occasion.
In People v. Jerome, 1 Mich. 142, the unnecessary publication of what was evidently meant to be a depx-eciatory *184notice of a tradesman, who, as was charged, would not subscribe for watering the street in front of his place of business, was held not libelous. In that case there was no proper reason for such a publication, and it was meant to be offensive; but the court held it would not do to hold every ill-natured remark worthy of legal notice.
In the present case no malicious purpose could be drawn from any of the language used, and whatever regret must be felt at the public criticism of a person whose worthiness is not impeached, and who did not herself intrude her grievances upon the public, it was not unjustifiable in defendant to defend himself, and in doing so he cannot be made liable for his opinions which impute no wrong.
The judgment must be affirmed.
Sherwood and Champlin, JJ., concurred.